7 ‘ae

Case 6:18-cr-00223-RBD-EJK Document 156 Filed 07/29/19 Page 1 of 2 PagelD 1343

UNITED STATES DISTRICT COURT
_ MIDDLE DISTRICT OF FLORIDA |

 

" ORLANDO DIVISION
UNITED STATES OF AMERICA
Vv. . Case No. 6:18-cr-223-Orl-37TBS
ROSE BETH LITZKY
VERDICT

1. Count One of the Indictment
As to the offense of conspiracy to produce child pornography, in violation of
18 US.C. § 2251(a) and (e), 7
_ We, the Jury, find the defendant, ROSE BETH LITZKY:
Guilty "Not Guilty _
2. Count Two of the Indictment
As to the offense of production of child pornography, in violation of 18 U.S.C.
§ 2251(a) and (e),
We, the Jury, find the defendant, ROSH BETH LITZKY:

Guilty _V Not Guilty
Case 6:18-cr-00223-RBD-EJK Document 156 Filed 07/29/19 | Page 2 of 2 PagelD 1344
3. Count Four of the Indictment

As to the offense of possession of child pornography, in violation of 18
USC. § 2252A(a)(5)(B) and (b)(2), o |

We, the Jury, find the defendant, ROSE BETH LITZKY: .

Guilty i“ Not Guilty

If you check Guilty, you. MUST indicate whether the. image of child
pornography depicted in the Government's Exhibit 12 involved a visual depiction
of a prepubescent minor or a minor who had not attained 12 years of age.

Yes — Ve | No

SO SAY WE ALL, this 29 day of July, 2019. |

prea

FOREPERSON:
